IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT A. DOUGLAS,                    NOT FINAL UNTIL TIME EXPIRES TO
VICTOR NEAL AND CARL                  FILE MOTION FOR REHEARING AND
COOK,                                 DISPOSITION THEREOF IF FILED

      Appellants,                     CASE NO. 1D15-4362

v.

CHAPELLE A. BRONSON AND
STATE OF FLORIDA,
DEPARTMENT OF BUSINESS
AND PROFESSIONAL
REGULATIONS,

      Appellees.

_____________________________/

Opinion filed December 1, 2015.

An appeal from an order of the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

Candace W. Padgett and Leonard T. Hackett, of Vernis & Bowling of North
Florida, P.A., Jacksonville, for Appellants.

Archibald J. Thomas, III, Samuel B. Kanupp and Ronald Angerer, II, of Thomas &
Klink, Jacksonville, for Appellees (no appearances).



PER CURIAM.

      Upon consideration of appellants’ response to the order of October 1, 2015,

the Court has determined that the order on appeal is not subject to appellate review
pursuant to Florida Rules of Appellate Procedure 9.130(a)(3)(C)(x) or (xi) because

the order does not make a determination, as a matter of law, that a party is not

entitled to either immunity under section 768.28(9), Florida Statutes, or sovereign

immunity. Accordingly, the appeal is dismissed.

ROBERTS, C. J., SWANSON and MAKAR, JJ., CONCUR.




                                        2